FH.EB

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA NOV 1 "9 2318
DANNY R. JACOBS ) C|erk, U.S. District and
w ’ ) Bankruptcy Courts
Petitioner, ) /
) l
v. ) Civil Action No. 18~cv-02058 (UNA)
)
UNITED STATES OF AMERICA, et al., )
` )
Respondents. )

MEMORANDUM OPINION
This matter is before the court on its initial review of petitioner’s pro se “complaint”
(“Compl.”), motion for release (“l\/lot.”), and application for leave to proceed in forma pauperis
Petitioner is a North Carolina state prisoner designated to the Pender Correctional Institution,
located in Burgaw, NC. Compl. at caption. He was convicted in Robeson County Superior Court
in North Carolina. Id. at 2.

_ Petitioner challenges his conviction in both the complaint and the motion for release. Ia’.
at 1-3; Mot. at 2. However, under applicable law, “an application for a writ of habeas corpus [ ]
made by a person in custody under the judgment and sentence of a State court . . . may [only]| be
filed in the district court for the district wherein such person is in custody or in the district court
for the district within which the State court was held which convicted and sentenced [petitioner]
and each of Such district courts shall have concurrent jurisdiction to entertain the application.” 28

U.s.c. § 2241(d).

Therefore,' this Court lacks jurisdiction over petitioner's § 2254 habeas complaint and
motion for release, and this action will be dismissed A separate Order accompanies this

Memorandum Opinion.

/5\*"`/`*?
Unit»¢/d Stat istrict Judge
Date: November \\» , 2018

